DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/15/2021 is entered and fully considered.
Claims 1-6, 8-9, 12-17, 19-21 and 25-27 are pending and independent claims 1, 21 and 26 are amended.
Allowable Subject Matter
Claims 1-6, 8-9, 12-17, 19-21 and 25-27 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks submitted on 11/15/2021 along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks. In particular the argument presented on page 13 of the Remarks on the disclosure of Jung as applied to “No. OFDMA Symbols “ has any relation to the “OFDMA Symbol Offset” has been found to be persuasive by the examiner.
Independent claims 1 and 21 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…determining, at a user equipment, transmission timing based on a first parameter indicating an offset as a number of slots and a combined parameter comprising a second parameter and a fourth parameter, wherein the second parameter indicates an offset as a number of symbols within one of the slots and the fourth parameter indicates a duration of the transmission as the number of symbols within one of the slots; and using the transmission timing to at least one of send an uplink transmission from the user equipment to a network entity or receive a downlink transmission at the user equipment from the network entity.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 1 and 21 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims of independent claim 1 are allowed for the same reason(s) as mentioned above for claim 1.
Independent claims 15 and 26 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…determining, at a network entity, a first parameter indicating an offset as a number of slots and a combined parameter comprising a second parameter and a fourth parameter, wherein the second parameter indicates an offset as a number of symbols within one of the slots and the fourth parameter indicates a duration of the transmission as the number of symbols within one of the slots; sending the first parameter and the combined parameter comprising the second parameter and the fourth parameter from the network entity to a user equipment.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 15 and 26 are not taught nor suggested by the prior art(s) of record.  The respective dependent claims of independent claim 15 are allowed for the same reason(s) as mentioned above for claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474